


Exhibit 10.1


[Form of 2014 Director Time-RSU Award Agreement]








[celanse_image1a06a01.gif]




















CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN




TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED <<GRANT DATE>>




<<NAME>>




Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have been awarded Time-Based Restricted Stock Units, subject
to the restrictions described in this Agreement:


<<# Units>> Units


This grant is made pursuant to the Time-Based Restricted Stock Unit Award
Agreement dated as of <<GRANT DATE>> between Celanese and you, which Agreement
is attached hereto and made a part hereof.





--------------------------------------------------------------------------------




CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN


TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
(Non-Employee Director)


This Time-Based Restricted Stock Unit Award Agreement (the “Agreement”), is made
and entered into effective as of <<Grant Date>> (the “Grant Date”), by and
between Celanese Corporation, a Delaware corporation (the “Company”), and
<<NAME>> (the “Participant”). Capitalized terms used, but not otherwise defined,
herein shall have the meanings ascribed to such terms in the Celanese
Corporation 2009 Global Incentive Plan, as Amended and Restated April 19, 2012
(as amended from time to time, the “2009 Plan”).
1.Time-Based RSU Award: The Company hereby grants to the Participant, pursuant
to the terms of the 2009 Plan and this Agreement, an award (the “Award”) of <<#
Units>> time-based Restricted Stock Units (the “RSUs”) representing the right to
receive an equal number of Common Shares upon vesting. The Participant hereby
acknowledges and accepts such Award upon the terms and subject to the
conditions, restrictions and limitations contained in this Agreement and the
2009 Plan.


2.Vesting of Restricted Stock Units:


(a)Normal Vesting. Subject to Sections 2(b) and 2(c) below, the RSUs shall vest
on the first anniversary of the Grant Date (the “Vesting Date”).


(b)Change in Control. Notwithstanding any other provision of this Agreement to
the contrary, upon the occurrence of a Change in Control, the RSUs, to the
extent not previously forfeited or canceled, shall immediately vest and a number
of Common Shares equal to such RSUs shall be delivered to the Participant within
thirty (30) days of the occurrence of such Change in Control.


(c)Termination of Service.


(i)Upon the termination of the Participant’s service with the Company as a
director due to the Participant’s death or Disability, a prorated portion of
RSUs will vest in an amount equal to (A) the number of unvested RSUs multiplied
by (B) a fraction, the numerator of which is the number of complete and partial
calendar months that have transpired from the Grant Date to the date of
termination, and the denominator of which is twelve months, such product to be
rounded up to the nearest whole number. The prorated number of RSUs shall vest
on the applicable Vesting Date. The remaining portion of the Award shall be
forfeited and cancelled without consideration.


(ii)Upon the termination of the Participant’s service with the Company as a
director due to voluntary resignation prior to the next regularly scheduled
meeting of the Company’s stockholders at which directors are elected, or removal
for cause, the Award shall be forfeited and cancelled without consideration.


(iii)Upon the termination of the Participant’s service with the Company as a
director due to retirement by reason of the Company’s Director Retirement
Guideline, or for any other reason not listed in Section 2(c)(i) or (c)(ii), the
Award shall vest on the Vesting Date.

1

--------------------------------------------------------------------------------




3.Settlement of RSUs: Subject to Section 2 of this Agreement, and except to the
extent the Participant has elected that delivery be deferred in accordance with
the rules and procedures prescribed by the Board or the Compensation and
Management Development Committee (which rules and procedures, among other
things, shall be consistent with the requirements of Section 409A of the Code),
the Company shall deliver to the Participant (or to a Company-designated
brokerage account) as soon as administratively practicable following the Vesting
Date (but in no event later than 2 ½ months after the Vesting Date), in complete
settlement of all vested RSUs, a number of Common Shares equal to the number of
vested RSUs.


4.Rights as a Stockholder: The Participant shall have no voting, dividend or
other rights as a stockholder with respect to the Award until the RSUs have
vested and Common Shares have been delivered pursuant to this Agreement.


5.Non-Transferability of Award: The RSUs may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company; provided, that
the Participant may designate a beneficiary, on a form provided by the Company,
to receive any portion of the Award payable hereunder following the
Participant’s death.


6.Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the vesting or settlement of the RSUs,
including without limitation (a) restrictions under an insider trading policy,
and (b) restrictions as to the use of a specified brokerage firm for such
resales or other transfers. Upon the acquisition of any Common Shares pursuant
to the vesting or settlement of the RSUs, the Participant will make or enter
into such written representations, warranties and agreements as the Company may
reasonably request in order to comply with applicable securities laws or with
this Agreement and the 2009 Plan. All accounts in which such Common Shares are
held or any certificates for Common Shares shall be subject to such stop
transfer orders and other restrictions as the Company may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange or quotation system upon which the Common Shares
are then listed or quoted, and any applicable federal or state securities law,
and the Company may cause a legend or legends to be put on any such certificates
(or other appropriate restrictions and/or notations to be associated with any
accounts in which such Common Shares are held) to make appropriate reference to
such restrictions.


7.Severability: In the event that any provision of this Agreement is declared to
be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.


8.Further Assurances: Each party shall cooperate and take such action as may be
reasonably requested by either party hereto in order to carry out the provisions
and purposes of this Agreement.


9.Binding Effect: The Award and this Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.



2

--------------------------------------------------------------------------------




10.Electronic Delivery: By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via electronic mail, the Company’s or
a plan administrator’s web site, or other means of electronic delivery.


11.Governing Law: The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law, without regard to the conflicts of laws provisions thereof.


12.Restricted Stock Units Subject to Plan: By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the 2009 Plan and the 2009 Plan's prospectus. The RSUs and the Common
Shares issued upon vesting of such RSUs are subject to the 2009 Plan, which is
hereby incorporated by reference. In the event of any conflict between any term
or provision of this Agreement and a term or provision of the 2009 Plan, the
applicable terms and provisions of the 2009 Plan shall govern and prevail.


13.Validity of Agreement: This Agreement shall be valid, binding and effective
upon the Company on the Grant Date. However, the RSUs granted pursuant to this
Agreement shall be forfeited by the Participant and this Agreement shall have no
force and effect if it is not duly executed by the Participant and delivered to
the Company on or before <<Validity Date>>.


14.Headings: The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect.


15.Compliance with Section 409A of the Code: Notwithstanding any provision in
this Agreement to the contrary, this Agreement will be interpreted and applied
so that the Agreement does not fail to meet, and is operated in accordance with,
the requirements of Section 409A of the Code. The Company reserves the right to
change the terms of this Agreement and the 2009 Plan without the Participant’s
consent to the extent necessary or desirable to comply with the requirements of
Section 409A of the Code, the Treasury regulations and other guidance
thereunder. Further, in accordance with the restrictions provided by Treasury
Regulation Section 1.409A-3(j)(2), any subsequent amendments to this Agreement
or any other agreement, or the entering into or termination of any other
agreement, affecting the RSUs provided by this Agreement shall not modify the
time or form of issuance of the RSUs set forth in this Agreement.


16.Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2009
Plan:


(a)“Change in Control” of the Company means:


(i)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this subparagraph, the following acquisitions shall

3

--------------------------------------------------------------------------------




not constitute a Change of Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate, or (iv) any acquisition pursuant to a transaction that
complies with clauses (A), (B) or (C) in paragraph (iii) of this definition; or
(ii)    Individuals who, as of the effective date of this Agreement, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(iii)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

4

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A and the Change in Control is a
“payment event” under Section 409A for such Award, the Company will not be
deemed to have undergone a Change in Control unless the Company is deemed to
have undergone a “change in control event” pursuant to the definition of such
term in Section 409A.
(b)“Disability” has the same meaning as “Disability” in the Celanese Corporation
2008 Deferred Compensation Plan or such other meaning as determined by the Board
in its sole discretion.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement in duplicate.
 
 
CELANESE CORPORATION
 
 
 
 
 
 
 
By:
/s/ Mark C. Rohr
 
 
 
Chairman and Chief Executive
 
 
 
 
 
 
This Agreement has been accepted and agreed to by the undersigned Participant.
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
 
 
 
<<NAME>>, Director


5